DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 07/01/2022.  Claims 1-7 and 13-24 are pending.  Claims 1, 13, and 19 are independent.  Claims 8-12 are canceled.  Claims 19-24 have been newly added.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “actuation mechanism” in each of claims 5 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heeps et al. (US Pub. No.: 2009/0275902).
	Regarding claims 13-18, Heeps discloses an end effector for a surgical device (Figs. 1-12) comprising: a first jaw (18, Figs. 1, 8, and 10) having a first plurality of teeth (34, Fig. 8) extending in a first direction (e.g. lateral direction, Fig. 8, the lateral direction is perpendicular to the longitudinal direction of the jaws); and a second jaw (20, Fig. 8) having a second plurality of teeth (42, Fig. 8) extending in the first direction (e.g. lateral direction, Fig. 8, the lateral direction is perpendicular to the longitudinal direction of the jaws), wherein the first and second jaws are pivotably connected (Figs. 1, 2, and 8 and Paras. [0035]-[0036]) at a distal end of a tubular shaft (distal end of the tubular shaft 16, Figs. 1, 2, 8, and 10) the first and second jaws transitionable from an open configuration to an approximated position (Paras. [0035] and [0042]), the first plurality of teeth approximately parallel and spaced apart from the second plurality of teeth in the approximated configuration so as to define a plurality of gaps between each tooth of the first and second pluralities of teeth (Figs. 8-12), the approximated configuration is fully capable to clamp tissue in the plurality of gaps thereby displacing sections of tissue outwardly between the first and second pluralities of teeth (Paras. [0035] and [0042], the approximated configuration is fully capable to clamp tissue in the plurality of gaps thereby displacing sections of tissue outwardly between the first and second pluralities of teeth depending on the amount of tissue clamped); wherein the first plurality of teeth is longitudinally offset from the second plurality of teeth when in the approximated configuration (Figs. 8-10); wherein the first jaw extends distally farther from the tubular shaft than the second jaw (Figs. 8 and 11); wherein a proximal portion of the tubular shaft is adapted to couple with an actuation mechanism (clamp handle 15 or the combination of clamp handle 15 and the mechanism connecting clamp handle 15 and the jaws, Paras. [0035] and [0042]); wherein the actuation mechanism is configured to transition the first and second jaws between the open and approximated configurations (Paras. [0035] and [0042]); wherein the teeth of the first plurality of teeth of the first jaw are longitudinally spaced from the teeth of the second plurality of teeth of the second jaw (Figs. 8-12).
Double Patenting
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Allowable Subject Matter
Claims 1-7,19, and 21-24 are allowed.
Response to Arguments
Applicant's arguments filed 07/01/2022 regarding the rejection on claims 13-18 have been fully considered but they are not persuasive. 
In response to the argument(s) regarding the rejection on claims 13-18 on pages 6-8 of the remarks, Heeps discloses an end effector for a surgical device (Figs. 1-12) comprising: a first jaw (18, Figs. 1, 8, and 10) having a first plurality of teeth (34, Fig. 8) extending in a first direction (e.g. lateral direction, Fig. 8, the lateral direction is perpendicular to the longitudinal direction of the jaws); and a second jaw (20, Fig. 8) having a second plurality of teeth (42, Fig. 8) extending in the first direction (e.g. lateral direction, Fig. 8, the lateral direction is perpendicular to the longitudinal direction of the jaws; and see Figures below), wherein the first and second jaws are pivotably connected (Figs. 1, 2, and 8 and Paras. [0035]-[0036]) at a distal end of a tubular shaft (distal end of the tubular shaft 16, Figs. 1, 2, 8, and 10) the first and second jaws transitionable from an open configuration to an approximated position (Paras. [0035] and [0042]), the first plurality of teeth approximately parallel and spaced apart from the second plurality of teeth in the approximated configuration so as to define a plurality of gaps between each tooth of the first and second pluralities of teeth (Figs. 8-12), the approximated configuration is fully capable to clamp tissue in the plurality of gaps thereby displacing sections of tissue outwardly between the first and second pluralities of teeth (Paras. [0035] and [0042], the approximated configuration is fully capable to clamp tissue in the plurality of gaps thereby displacing sections of tissue outwardly between the first and second pluralities of teeth depending on the amount of tissue clamped).

    PNG
    media_image1.png
    450
    608
    media_image1.png
    Greyscale

	The art rejection on claims 1 and 4-7 and objection on claims 2 and 3 have been withdrawn in light of the amendment.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771